DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/24/2021, with respect to claims 12-18 and 20-23 have been fully considered and are persuasive.  The rejection of claims 12-18 and 20-23 under 35 USC § 103 has been withdrawn.  

Allowable Subject Matter
Claims 12-18 and 20-23 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Independent claims 12 and 22 are allowable over the prior art of record for their specific recitations of elements involving a decision aid system for the maintenance of an aircraft engine comprising anomaly detection modules configured to determine health indicators of the aircraft engine, compute an operational diagnosis using a supervised learning decision model and a database storing health indicators in association with expert diagnoses (i.e.  “a man-machine interface configured in such a way as to allow at least one expert to consult the determined health indicators and to declare an expert diagnosis, and a database storing health indicators in association with expert diagnoses, wherein, using the content of the database, the supervised learning decision model is capable of automatically 
Additionally, a combination of the prior art of record of Ecklund et al.  (US 20090228409 A1) and Suzuki et al. (US 20130218522 A1) does not teach the claimed invention recited in Claim 12, specifically “a supervised learning model that is capable of automatically learn rules based on the content of a database which stored health indicators together with expert diagnoses”.  The addition of Hanks et al. (US 20120304007 A1) fails to cure the deficiencies of Ecklund and Suzuki.   It would not be obvious to modify the invention of Ecklund to include the teachings of Suzuki and Hanks to have the features of the claimed invention because it would significantly change the design and functionality of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.P./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662